76 F.3d 386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rafi KECHICHIAN and Ani Kechichian, Plaintiffs-Appellants,v.LUMBERMENS MUTUAL INSURANCE COMPANY, Defendant-Appellee.
No. 94-55470.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 11, 1995.Decided Dec. 11, 1995.

1
Before:  T.G. NELSON and KLEINFELD, Circuit Judges;  LEGGE, District Judge*.

ORDER

2
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on February 24, 1994 (Excerpt of Record, pp. 566-570).


3
IT IS SO ORDERED.



*
 Hon.  Charles A. Legge, United States District Judge for the Northern District of California, sitting by designation